Citation Nr: 1428708	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for carcinoma of the lungs, to include as due to asbestos exposure. 

2.  Entitlement to service connection for pneumonia, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO most recently adjudicated this case in an April 2013 supplemental statement of the case (SSOC).  In August 2013, the Veteran submitted additional evidence and specifically requested review of the new evidence by the AOJ prior to adjudication by the Board.  As such, the AOJ must review the additional evidence and readjudicate the Veteran's claims.  

In August 2013, the Veteran also indicated that he did not want to schedule a Board hearing until after the AOJ had considered the new evidence.  He had previously requested a Board hearing at a local VA office in his December 2010 substantive appeal.  Therefore, after the AOJ readjudicates the claims, it should request clarification from the Veteran as to whether he still wants a Board hearing, and if so, schedule the Veteran for a hearing.    

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims, to include consideration of the evidence submitted by the Veteran in August 2013.  

2.   If any benefit sought remains denied, issue an SSOC and request clarification from the Veteran as to whether he still wants a Board hearing.  If the answer is yes, schedule the Veteran accordingly. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



